Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 21 October 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 21 October 1821
				
				Your Letter my caused me a mixture of feelings some pleasing some painful the latter because there is an evidence of a temper little calculated to promote the success of your wishes and evincing a disposition to rebel against your fathers order which must end unhappily to yourself—Be assured my dear Son that industry obedience and application will produce the best effects and that while you practice those these virtues your Mother will be watchful of your wishes and will labour to gratify them—Your father is a little vexed at learning that you have again been to Quincy he says he possitively forbade your going there yet Elizabeth has written to Mary and says you were there last Saturday week—I am glad you have become acquainted with Mr Saul he is said to be a very fine young man but I a little mistrust the morals of a young man just from New Orleans—be on your guard as to the acquaintance you make for on them may Depend your future prosperity in this life—Second my exertions by your own and your Mothers in your favour may perhaps be crowned with success—I hasten to close my Letter as it is late and I cannot write long without suffering—Yours Ever
				
					L C A—
				
				
					Tell John when he writes to wafer his Letters—
				
			